DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicant’s amendment dated 23 November 2020 is hereby acknowledged. Claims 16, 18-20, 22, 24, 27, 30, 31, and 34-37 as amended are pending. All outstanding objections and rejections made in the previous Office Action, and not repeated below, are hereby withdrawn. 
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior office action.
New grounds of rejection set forth below are necessitated by applicant’s amendment filed on 23 November 2020. In particular, claim 16 has been amended to recite a coating method. Claims 27 and 30 have been amended to require phenolic and isocyanate resin. For this reason, the present action is properly made final.

Claim Rejections - 35 USC § 103
Claim(s) 16, 19, 27, 30, 31, and 36 are rejected under 35 U.S.C. 103 as being unpatentable over US 2005/0014012 (“Stapperfenne”) in view of WO 2014/006031 A1 (“Penning”).
As to claim 16, Stapperfenne teaches a coating composition (abstract) containing a polyester material, a benzoguanamine-formaldehyde resin (abstract), and no BPA, BPF, BADGE, or BFDGE (para. 0004). Stapperfenne teaches the benzoguanamine-formaldehyde resin is a crosslinker (para. 0013). Stapperfenne exemplifies a coating agent having phenol formaldehyde and a blocked isocyanate, thus isocyanate resin (para. 0087).
Stapperfenne teaches applying, thus contacting, the composition, on tinplate (para. 0095), but does not teach coating onto chromium free tinplate. However, it is known to use chromium free tinplate 
As such, it would be obvious to modify the coating method using the polyester coating of Stapperfenne, using chromium free tinplate as substrate as taught by Penning to provide excellent adhesion to polyester and elimination of harmful chromate as taught by Penning, thereby arriving at the invention of claim 16.

As to claim 19, while the recited amount of benzoguanimine is not exemplified in conjunction with the isocyanate and phenol, Stapperfenne teaches that the amount of benzoguanamine resin is preferably in the range of 2 to 10 wt % (para. 0058), and thus the use of benzoguanamine, including within the recited range, is an obvious modification given that Stapperfenne teaches that recited amounts are within the preferred range.
As to claim 36, Stapperfenne does not teach the recited flexibility and scratch resistance. However, since Stapperfenne teaches the same composition as recited, it is presumed to have the same properties, i.e., being able to be cured to a film having he recited flexibility and scratch resistance as recited.
As to claim 27, Stapperfenne teaches a coating composition (abstract) containing a polyester material, a benzoguanamine-formaldehyde resin (abstract), and no BPA, BPF, BADGE, or BFDGE (para. 0004). Stapperfenne teaches the benzoguanamine-formaldehyde resin is a crosslinker (para. 0013). Stapperfenne exemplifies a coating agent having phenol formaldehyde and a blocked isocyanate, thus isocyanate resin (para. 0087).
Stapperfenne teaches applying, thus contacting, the composition, on tinplate (para. 0095), but does not teach coating onto chromium free tinplate. However, it is known to use chromium free tinplate 
As such, it would be obvious to modify the coated tinplate using the polyester coating of Stapperfenne, using chromium free tinplate as substrate as taught by Penning to provide excellent adhesion to polyester and elimination of harmful chromate as taught by Penning, thereby arriving at the invention of claim 27.
As to claim 30, Stapperfenne teaches a coating composition (abstract) containing a polyester material, a benzoguanamine-formaldehyde resin (abstract), and no BPA, BPF, BADGE, or BFDGE (para. 0004). Stapperfenne teaches the benzoguanamine-formaldehyde resin is a crosslinker (para. 0013). Stapperfenne exemplifies a coating agent having phenol formaldehyde and a blocked isocyanate, thus isocyanate resin (para. 0087).
Stapperfenne teaches the use of the composition on a metal substrate, specifically tinplate for making cans (para. 0095), specifically for food or beverage (para. 0035) but does not teach the use of chromium free tinplate substrate. However, it is known to use chromium free tinplate substrate as a material for food or beverage cans as taught by Penning (abstract) especially for reducing hazardous chromates (p. 1). Penning teaches the use of chromium free tinplate for cans, and teaches that the tinplate has excellent adhesion with organic coatings such as polyester (8:17-24).
As such, it would be obvious to modify the coated can using the polyester coating of Stapperfenne, using chromium free tinplate as substrate as taught by Penning to provide excellent adhesion to polyester and elimination of harmful chromate as taught by Penning, thereby arriving at the invention of claim 30.
.

Claims 16, 18-20, 22, 24, 27, 30, 31, 34, and 35 are rejected under 35 U.S.C. 103 as being unpatentable over US 2016/0272576 (“Gibanel”) in view of WO 2014/006031 A1 (“Penning”).
As to claim 16, Gibanel teaches a coating composition designed to eliminate BPA, BPF and the epoxides thereof (para. 0053; claim 46, teaching composition free of mobile or bound (reacted) BPA or BPF), that include diamidoalkylphenol compounds combined to form polymers, including polyesters (para. 0015). Gibanel teaches that the coating composition further includes a curing agent that may be aminoplast of benzoguanamine (para. 0069). While not exemplified, Gibanel teaches mixtures of crosslinking agents, including phenoplast (phenol resins) and polyisocyanates, as well as aminoplasts such as benzoguanamine derivatives (para. 0067-0069), and thus a mixture of the three types of crosslinkers is obvious given that Gibanel teaches mixtures of these.
Gibanel teaches applying thee coating to metal substrates such as for cans (para. 0079, 0080), but does not teach its use on chromium free tinplate substrate. However, it is known to use chromium free tinplate substrate as a material for food or beverage cans as taught by Penning (abstract) especially for reducing hazardous chromates (p. 1). Penning teaches the use of chromium free tinplate for cans, and teaches that the tinplate has excellent adhesion with organic coatings such as polyester (8:17-24).
As such, it would be obvious to modify the coating method of Gibanel, using the recited crosslinkers as taught by Gibanel to be a suitable crosslinker for the polymer, using chromium free tinplate as the metal substrate as taught by Penning to reduce hazardous content, thereby arriving at the invention of claim 16.

As to claim 18, Gibanel teaches a coating composition designed to eliminate BPA, BPF and the epoxides thereof (para. 0053; claim 46, teaching composition free of mobile or bound (reacted) BPA or BPF), that include diamidoalkylphenol compounds combined to form polymers, including polyesters (para. 0015). Gibanel teaches that the coating composition further includes a curing agent that may be aminoplast of benzoguanamine (para. 0069). Gibanel teaches that the coating composition further may be a powder coating (para. 0062, claim 45). Also, while not exemplified, Gibanel teaches the coating may be used in multilayer coatings as primer (undercoat) and topcoat (para. 0078). Also, if Gibanel is used as a monocoat, this would also meet the limitation of a coating system having an undercoat layer of polyester and benzoguanamine derivative, and a topcoat of a powder coating of polyester, because there is no other distinction drawn between the layers.
Gibanel teaches the use of the coating on metal substrates for cans, especially food and beverage cans (claim 45), but does not teach a chromium free tinplate substrate. 
However, it is known to use chromium free tinplate substrate as a material for food or beverage cans as taught by Penning (abstract) especially for reducing hazardous chromates (p. 1). Penning teaches the use of chromium free tinplate for cans, and teaches that the tinplate has excellent adhesion with organic coatings such as polyester (8:17-24).
As such, it would be obvious to modify the coated substrate of Gibanel, using the recited crosslinker as taught by Gibanel to be a suitable crosslinker for the polymer, further using the coating in powder form as taught to be desirable by Gibanel to form the recited multilayer coating system as 
As to claim 20, while not exemplified, Gibanel teaches that the amount of crosslinking agent (such as benzoguanamine derivative) is in the most preferred range of 1.5 to 15 wt % (para. 0071), which overlaps the recited range. As such, use of the benzoguanamine crosslinking agent, including within the recited range, is obvious over Gibanel because such amounts are in the preferred range of Gibanel.
As to claim 22, while not exemplified, Gibanel teaches mixtures of crosslinking agents, including phenoplast (phenol resins) and polyisocyanates, as well as aminoplasts such as benzoguanamine derivatives (para. 0067-0069), and thus a mixture of the three types of crosslinkers is obvious given that Gibanel teaches mixtures of these.
As to claim 24, Gibanel does not state that the powder coating is thermoplastic. However, since the material (polyester) is the same as recited, it is presumed to have thermoplasticity.
As to claim 34, Gibanel teaches the use of the coating on metal substrates for cans, especially food and beverage cans (claim 45), but does not teach a chromium free tinplate substrate. 
However, it is known to use chromium free tinplate substrate as a material for food or beverage cans as taught by Penning (abstract) especially for reducing hazardous chromates (p. 1). Penning teaches the use of chromium free tinplate for cans, and teaches that the tinplate has excellent adhesion with organic coatings such as polyester (8:17-24).
As such, it would be obvious to modify the food or beverage can of Gibanel, using the recited crosslinker as taught by Gibanel to be a suitable crosslinker for the polymer, further using the coating in powder form as taught to be desirable by Gibanel to form the recited multilayer coating system as suggested by Gibanel, further using chromium free tinplate as the metal substrate as taught by Penning to reduce hazardous content, thereby arriving at the invention of claim 34.

As to claim 27, Gibanel teaches a coating composition designed to eliminate BPA, BPF and the epoxides thereof (para. 0053; claim 46, teaching composition free of mobile or bound (reacted) BPA or BPF), that include diamidoalkylphenol compounds combined to form polymers, including polyesters (para. 0015). Gibanel teaches that the coating composition further includes a curing agent that may be aminoplast of benzoguanamine (para. 0069). While not exemplified, Gibanel teaches mixtures of crosslinking agents, including phenoplast (phenol resins) and polyisocyanates, as well as aminoplasts such as benzoguanamine derivatives (para. 0067-0069), and thus a mixture of the three types of crosslinkers is obvious given that Gibanel teaches mixtures of these.
Gibanel teaches that the coating is suitable for metal substrates for cans (para. 0079, 0080), but does not teach it is for use on a chromium free tinplate substrate. However, given that Gibanel teaches a coating of the same composition, it is presumed to be suitable for the intended use.
Thus, while not exemplified, it would be obvious to a person of ordinary skill in the art to prepare the composition of Gibanel using polyesters, further using the benzoguanimine aminoplast crosslinking agent as suggested as a crosslinking agent by Gibanel.
Gibanel teaches the use of the coating on metal substrates for cans, especially food and beverage cans (claim 45), but does not teach a chromium free tinplate substrate. 
However, it is known to use chromium free tinplate substrate as a material for food or beverage cans as taught by Penning (abstract) especially for reducing hazardous chromates (p. 1). Penning teaches the use of chromium free tinplate for cans, and teaches that the tinplate has excellent adhesion with organic coatings such as polyester (8:17-24).

As to claim 30, Gibanel teaches a coating composition designed to eliminate BPA, BPF and the epoxides thereof (para. 0053; claim 46, teaching composition free of mobile or bound (reacted) BPA or BPF), that include diamidoalkylphenol compounds combined to form polymers, including polyesters (para. 0015). Gibanel teaches that the coating composition further includes a curing agent that may be aminoplast of benzoguanamine (para. 0069). While not exemplified, Gibanel teaches mixtures of crosslinking agents, including phenoplast (phenol resins) and polyisocyanates, as well as aminoplasts such as benzoguanamine derivatives (para. 0067-0069), and thus a mixture of the three types of crosslinkers is obvious given that Gibanel teaches mixtures of these.
Gibanel teaches the use of the coating on metal substrates for cans, especially food and beverage cans (claim 45), but does not teach a chromium free tinplate substrate. 
However, it is known to use chromium free tinplate substrate as a material for food or beverage cans as taught by Penning (abstract) especially for reducing hazardous chromates (p. 1). Penning teaches the use of chromium free tinplate for cans, and teaches that the tinplate has excellent adhesion with organic coatings such as polyester (8:17-24).
As such, it would be obvious to modify the food or beverage can of Gibanel, using the recited crosslinker as taught by Gibanel to be a suitable crosslinker for the polymer, further using the coating in powder form as taught to be desirable by Gibanel to form the recited multilayer coating system as suggested by Gibanel, further using chromium free tinplate as the metal substrate as taught by Penning to reduce hazardous content, thereby arriving at the invention of claim 30.
.

Double Patenting
Claims 16, 19, 27, 30, 31, and 36 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 7 of copending Application No. 16/347,333 in view of WO 2014/006031 A1 (“Penning”). 
As to claims 16, 19, and 36, copending claim 7 recites a coating composition of polyester material, and crosslinkier of benzoguanamine, along with phenolic resin, and isocyanate resin. Copending claim 7 also recites the recited amount of benzoguanamine (because dependent alternately from claims 1-6) of claim 19, and teaches the characteristics of claim 36.
Copending claim 7 does not recite coating chromium free tinplate substrate. However, it is known to use chromium free tinplate substrate as a material for food or beverage cans as taught by Penning (abstract) especially for reducing hazardous chromates (p. 1). Penning teaches the use of chromium free tinplate for cans, and teaches that the tinplate has excellent adhesion with organic coatings such as polyester (8:17-24).
As such, it would be obvious to modify the composition of copending claim 7 for use on chromium free tinplate substrate, as Penning teaches the same is suitable substrate for polyester coatings.
As to claim 27, copending claim 7 recites a coating composition of polyester material, and crosslinkier of benzoguanamine, along with phenolic resin, and isocyanate resin. 
Copending claim 7 does not recite that the coating composition is on chromium free tinplate substrate. However, it is known to use chromium free tinplate substrate as a material for food or 
As to claim 27, copending claim 7 recites a coating composition of polyester material, and crosslinkier of benzoguanamine, along with phenolic resin, and isocyanate resin. 
Copending claim 7 does not recite that the coating composition is on chromium free tinplate substrate. However, it is known to use chromium free tinplate substrate as a material for food or beverage cans as taught by Penning (abstract) especially for reducing hazardous chromates (p. 1). Penning teaches the use of chromium free tinplate for cans, and teaches that the tinplate has excellent adhesion with organic coatings such as polyester (8:17-24). As such, it would be obvious to modify the composition of copending claim 7 for use on chromium free tinplate substrate, as Penning teaches the same is suitable substrate for polyester coatings, and provides cans with reduced chromates.

Claims 18, 34-35, and 37 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 13 of copending Application No. 16/347,333 in view of WO 2014/006031 A1 (“Penning”). 
As to claims 18, 34, 35, and 37, copending claim 13 recites a seam or weld line of a food or beverage can (as required by claims 34, and 35 having an undercoat of polyester material and crosslinking material of benzoguanamine, and a powder overcoat of a further polyester material, and having the same flexibility and scratch resistance as recited by claim 18, the coating system being free of the bisphenol compounds. 

As such, it would be obvious to modify the coated can using the polyester coating system of copending claim 13, using chromium free tinplate as taught by Penning to provide excellent adhesion to polyester and elimination of harmful chromate as taught by Penning, thereby arriving at the invention of claims 18, 34, 35, and 37.
This is a provisional nonstatutory double patenting rejection.

Response to Arguments
While new grounds of rejection are set forth above, the following discussion is given in response to those arguments of applicants that still apply to references or rejections over references that are being carried over from the preceding action. Arguments pertaining to any reference or rejection not being carried over are rendered moot and need not be addressed.
Applicant's arguments filed 23 November 2020 have been fully considered but they are not persuasive. 
1.	At pp. 7-8, applicants argue against the application of Stapperfenne on the grounds that the inventors of the Stapperfenne reference would implicitly understand that tinplate meant chromium treated tinplate. This is not persuasive in arguing against the rejections under 35 USC 103, because the standard is whether one of ordinary skill in the art at the time of filing would find the combination obvious, not whether the inventor of a reference contemplated using the composition on chromium free tinplate.

3.	At pp. 10-11, applicants argue against the application of Stapperfenne in view of Penning, by stating that the prior art includes no teaching that the combination of components would provide improved adhesion. However, Penning teaches that the chromate free tinplate surface can be adhered with polyester coatings. As such, Penning does provide motivation to use a polyester coating with benzoguanamine, phenolic, and isocyanate compounds, all of which are known crosslinkers for polyester coatings. Furthermore, the examples of applicant’s specification do not overcome the prima facie finding of obviousness, because the coating of the invention is shown as having some improved adhesion over a coating of unstated composition. This is insufficient to demonstrate that the results would be unexpected for polyester coatings with ordinary crosslinkers, which were known at the time of invention. Furthermore, Penning teaches that the chromate free tinplate substrate has good adhesion with polyester coatings, so the effect does not appear to be unexpected.

“As filing a terminal disclaimer, or filing a showing that the claims subject to the rejection are patentably distinct from the reference application’s claims, is necessary for further consideration of the rejection of the claims, such a filing should not be held in abeyance. Only objections or requirements as to form not necessary for further consideration of the claims may be held in abeyance until allowable subject matter is indicated.” 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vasu Jagannathan can be reached on (571)272-1119.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/KREGG T BROOKS/Primary Examiner, Art Unit 1764